Citation Nr: 0716761	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-02 206	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
congenital sacralization of the fifth lumbar vertebra.

2.  Entitlement to service connection for disability due to a 
right hand crush injury.

3.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to April 
1981, and from March 1982 to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.

(Consideration of the claims of entitlement to service 
connection for disability due to a right hand crush injury 
and a right hip disability is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  Service connection for congenital sacralization of the 
fifth lumbar vertebra was denied by a June 2002 rating 
decision.  The veteran did not initiate an appeal.

3.  The evidence received since the June 2002 rating 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of service connection for congenital 
sacralization of the fifth lumbar vertebra.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for congenital 
sacralization of the fifth lumbar vertebra has not been 
received.  38 U.S.C.A. §§ 101, 1110, 1131, 5108, 7105 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally filed a claim for entitlement to 
service connection for congenital sacralization of the fifth 
lumbar vertebra in February 2002.  The claim was denied in 
June 2002.  Notice of the denial and appellate rights were 
provided in June 2002.  The veteran did not initiate an 
appeal.  The denial consequently became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  As a result, a claim of service 
connection for congenital sacralization of the fifth lumbar 
vertebra may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last prior adjudication.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.156 (2006); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2006), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran initiated his claim for service connection for a 
lumbar spine disability in February 2002.  The veteran's 
claim was denied in a June 2002 rating decision.  The 
evidence of record at the time of the June 2002 rating 
decision consisted of the veteran's service medical records 
(SMRs), a September 1981 VA examination report, VA outpatient 
treatment reports dated from September 1994 to April 2002, 
and an April 2002 VA examination.  

The veteran's SMRs reflect complaints of low back pain in 
July 1979.  The veteran was noted to have some spasm and 
tenderness in the L4 area.  In April 1980 the veteran 
reported low back pain related to prolonged standing.  In May 
1980 the veteran again reported a backache with standing.  He 
was noted to have a developmental back problem.  In December 
1980 the veteran fell down a hatch and received multiple 
scrapes to his shin and right hip.  He did not report back 
pain at that time.  In December 1985 the veteran reported 
muscle spasms in the small of his back below his shoulder 
blades.  In April 1986 the veteran reported mid-thoracic back 
pain and muscle spasms.  In May 1986 the veteran was noted to 
have intermittent left-sided back spasms.  He was noted to 
have a transitional vertebra with sacralization on the right 
side and lumbarization on the left side.  Early degenerative 
changes were reported on the right-sided sacralized segment.  
A May 1986 x-ray was noted to be within normal limits.  
Medical examinations dated in March 1981 and January 1982, 
and the June 1989 separation examination was negative for any 
reference to a back disability.  

The April 1981 VA examination revealed complaints of sharp 
pain in the right costovertebral angle unrelated to activity.  
The veteran reported that he could not relate the pain to any 
specific injury but he said it started in service.  
Examination of the spine revealed that it was straight 
without any pelvic tilt.  He had good flexibility and was 
able to touch his toes with ease.  He was able to squat and 
walk on his hands and toes without difficulty.  No lumbar 
spine disability was reported.  

VA outpatient treatment reports dated from September 1994 to 
April 2002 revealed that the veteran had a normal thoracic 
spine on x-rays dated in September 1994.  The veteran 
reported complaints of low back pain with radiation to the 
right leg in January 2002.  An x-ray of the lumbosacral spine 
revealed minimal decrease in lumbar lordosis and partial 
lumbarization of S1 on the left side. 

The April 2002 VA examination revealed that the veteran 
reported that he injured his back in service and since that 
time has had low back pain with prolonged standing or when 
lifting heavy objects.  Physical examination revealed full 
range of motion of the spine.  During the lumbosacral spine 
testing the veteran reported low back pain at the extreme 
ranges of motion.  Based on a review of the claims file and 
the examination, the examiner diagnosed the veteran with 
congenital sacralization of the fifth lumbar vertebra.  The 
examiner opined that the veteran's low back pain was related 
to a congenital defect.  He said that following an injury in 
service (when the veteran fell down a hatch) the veteran's 
pattern of low back pain was unchanged.  There was no 
evidence of sciatica.  A magnetic resonance imaging (MRI) was 
ordered but the veteran did not appear for the test.  

The RO denied the claim in June 2002.  

The veteran submitted an application to reopen his claim for 
service connection for congenital sacralization of the fifth 
lumbar vertebra in March 2004.  Evidence received since the 
June 2002 rating decision consists of VA outpatient treatment 
reports dated from January 2002 to June 2004.

The VA outpatient treatment reports are new in that they were 
not of record before; however, they are not material.  The 
records reveal that the veteran continued to have complaints 
of low back pain.  

As noted above, the newly received evidence is not material.  
This is so because the evidence received since June 2002 does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  It does not tend to prove any point not 
already addressed in 2002.  The veteran's claim was denied in 
June 2002 because the RO found that the veteran's back 
condition was a congenital or developmental defect which 
existed prior to service and was not aggravated by military 
service.  Since the June 2002 denial, the veteran has 
submitted evidence of treatment for back pain.  None of the 
newly received records provide a nexus between the veteran's 
current problems and his military service.  In other words, 
the newly received evidence merely shows that the veteran has 
low back pain, something that was already shown in 2002.  The 
evidence falls short of raising a reasonable possibility of 
substantiating the claim.  To substantiate a claim of service 
connection, there must be some nexus between current 
disability and military service.  Without some evidence 
tending to prove such a nexus, the information received since 
the prior final denial may not be considered new and material 
evidence.  In the absence of new and material evidence, the 
veteran's claim is not reopened.

In deciding this issue, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for congenital 
sacralization of the fifth lumbar vertebra.

The veteran submitted his claim for entitlement to service 
connection for a low back disability in March 2004.  The RO 
wrote to the veteran in May 2004 and the veteran was 
specifically informed that he needed to submit new and 
material evidence for his claim for service connection for a 
low back disability.  He was informed that new evidence means 
evidence submitted for the first time and material evidence 
is evidence that relates to an unestablished fact necessary 
to substantiate the claim.  He was told what VA would do in 
the development of his claim and what he should do to support 
his contentions.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  Specific 
notifications are required regarding the bases for the 
previous denial and of what would constitute new and material 
evidence in the context of the previous denials.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Through notice letters, 
the rating decision, and the statement of the case, the 
veteran was told of the bases of the prior denial and what 
was specifically required to reopen, as well as what was 
required to substantiate an underlying claim of service 
connection.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, while the veteran was not told of the criteria 
used to award disability ratings or the criteria for 
assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand in order to address 
rating or effective date issues is not necessary.

In regard to the application to reopen a claim of service 
connection for congenital sacralization of the fifth lumbar 
vertebra, given that new and material evidence has not been 
received, the Board finds that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2006).  This is especially so given 
that the Board does not have jurisdiction to order an 
examination, at least not until new and material evidence is 
received.  Barnett, supra.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence that VA has a duty to seek out in the context of the 
claim to reopen.  Therefore, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2006).


ORDER

The application to reopen a claim of service connection for 
congenital sacralization of the fifth lumbar vertebra is 
denied.


REMAND

The Board has determined that further development is 
necessary before the veteran's claims of entitlement to 
service connection for disability due to a right hand crush 
injury and a right hip disability can be adjudicated.  

The Board notes that the VCAA, and its implementing 
regulations, require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits as well as specific notice regarding 
information or evidence required to substantiate a claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 to provide adequate notice).  The United 
States Court of Appeals for Veterans Claims (Court), has 
strictly interpreted the requirements to provide the required 
notice and the duty to assist in the development of a claim 
and has vacated many Board decisions where the notice 
provided did not meet the standards enunciated by the Court 
in Quartuccio and in keeping with the regulations found at 
38 C.F.R. § 3.159.

The VCAA notice in this case is inadequate.  The May 2004 
letter provided to the veteran addressed previously denied 
claims and how to establish an increased rating for service-
connected disabilities rather than service connection claims.  
The case must therefore be remanded in light of Court 
precedent requiring proper VCAA notice.

Furthermore, the veteran's SMRs reveal that the veteran 
smashed his right distal middle finger in a hatch in August 
1978.  No dislocation was noted.  His finger was iced and 
splinted.  The records also reveal that the veteran fell 
through a hatch in December 1980 after which he reported 
right hip pain.  He was noted to have abrasions and 
contusions at the site of pain.  VA outpatient treatment 
reports reveal complaints of bilateral hand pain when 
grasping and right hip pain in January 2002.  The veteran was 
seen for complaints of bilateral hip pain worse when he 
crossed his legs in April 2004.  The veteran underwent 
physical therapy for his hip pain in May 2004 and he said he 
did not have any further hip pain at that time.  The veteran 
also reported bilateral hand pain in June 2004.  The Board 
finds that a well-reasoned medical opinion addressing the 
nature and etiology of the veteran's claimed disabilities, 
which is based upon consideration of the veteran's documented 
history and assertions through review of the claims file, is 
needed to fully and fairly evaluate the service connection 
claims on appeal.  38 U.S.C.A. § 5103A(d).  Hence, the 
veteran should undergo a VA orthopedic examination.  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure 
that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 and Supp. 2006) are fully 
complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2006).  (The veteran was provided a 
VCAA letter in May 2004 but it 
referenced the elements necessary to 
reopen a previously denied claim and 
how to establish an increased rating 
for already service-connected 
disabilities.)  The veteran should 
be specifically told of the 
information or evidence he should 
submit, and of the information or 
evidence that VA will yet obtain 
with respect to his service 
connection claims.  38 U.S.C.A. 
§ 5103(a) (West 2002 and Supp. 
2006).  The veteran should be 
informed of what he needs to submit 
to substantiate claims for service 
connection.  

Also send the veteran notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish ratings 
and an effective date for the claims 
on appeal, as required by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After securing any additional 
records, arrange for the veteran to 
undergo a VA orthopedic examination.  
All appropriate testing should be 
conducted and all clinical findings 
should be reported in detail.  The 
examiner should be asked to review 
the claims file and examine the 
veteran and identify any current 
disabilities of the right hand and 
right hip.  The examiner should then 
render an opinion as to whether it 
is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any identified 
disability of the right hand or 
right hip is related to the 
veteran's period of military 
service.  The bases for each opinion 
provided should be explained in 
detail.  The examiner should set 
forth all examination findings, 
along with the complete rationale 
for the opinions expressed.  

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2006).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VA.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


